Citation Nr: 0834771	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from April 1961 to 
April 1964 and from January 1966 to November 1983. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

As support of his claim to reopen his claim for service 
connection for sarcoidosis, the veteran presented testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing) in July 2008.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  


FINDINGS OF FACT

1.  The RO denied service connection for sarcoidosis in a 
July 2004 rating decision.  It notified the veteran of the 
denial and of his appellate rights, but he did not initiate 
an appeal.

2.  The additional evidence received since the July 2004 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
July 2004 decision to reopen the claim for service connection 
for sarcoidosis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in September 
2005 and May 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.
The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
September 2005 and May 2008 VCAA notice letters are compliant 
with the recent United States Court of Appeals for Veterans 
Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as they sufficiently explained the bases of the prior 
denials (i.e., the deficiencies in the evidence when the 
claim was previously considered).

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in September 2006 and May 2008, after 
issuance of the initial unfavorable AOJ decision in November 
2005.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2005, followed by subsequent VCAA and Dingess 
notice in September 2006, the RO readjudicated the claim in a 
February 2008 SSOC.  Thus, the timing defect with regard to 
the September 2006 notice has been rectified.

However, although the RO again provided additional VCAA 
notice in May 2008, it did not readjudicate the claim by way 
of a subsequent SSOC following the May 2008 notice.  Thus, 
based on the above case law, the timing defect with respect 
to the May 2008 VCAA notice was not rectified.  Although the 
Court also recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), Medrano does not exempt the RO from issuing a 
subsequent readjudication in this case because the veteran 
actually submitted additional pertinent medical evidence 
following the additional VCAA notice.  Thus, the timing error 
remains.

The Federal Circuit Court recently ruled as to how to cure 
such a timing defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to timing error of the notice required by Dingess has been 
rebutted by (1) the veteran's actual knowledge of the 
evidence he is required to submit in this case based on the 
communications sent to him over the course of this appeal, 
and (2) the veteran's reasonable understanding of what was 
needed based on his contentions and the communications 
provided to him by VA over the course of this appeal.  
Specifically, the notices provided by the RO are legally 
sufficient as to notify the veteran of what was necessary to 
reopen his claim (i.e., new and material evidence).  
Moreover, the veteran's testimony at the July 2008 Travel 
Board hearing and his NOD indicate that he had knowledge of 
what was necessary to establish his underlying entitlement to 
service connection (i.e., a disability in service or a 
presumptive disease as listed in 38 C.F.R. § 3.309(e)) such 
that any notice defect was cured by his actual knowledge.  
See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Dingess notice in a timely 
manner, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) disability records, and private medical 
records as identified and authorized by the veteran.  There 
are no VA treatment records as the veteran stated that he has 
not received treatment from VA.  Further, the veteran has 
submitted personal statements and provided testimony at a 
July 2008 Travel Board hearing.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Analysis

The RO originally denied service connection for sarcoidosis 
in a July 2004 rating decision.  The RO notified the veteran 
of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The veteran's claim to reopen service connection for 
sarcoidosis was received in September 2005.  Therefore, the 
amended regulations are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for sarcoidosis in the 
aforementioned July 2004 rating decision because the evidence 
did not reveal complaints of, or treatment for, any signs or 
symptoms of sarcoidosis during service or within one year of 
discharge from service.  The RO also concluded that, while 
the veteran claimed presumptive service connection for 
sarcoidosis based on exposure to Agent Orange during service 
in Vietnam, presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted in 
this case as the veteran's sarcoidosis is not considered one 
of the presumptive disabilities for veterans exposed to Agent 
Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  

The RO denied service connection for sarcoidosis in its 
November 2005 rating decision because it found that no new 
and material evidence had been submitted that demonstrated 
complaints of, or treatment for, sarcoidosis during service.

Evidence of record at the time of the July 2004 rating 
decision consisted of the veteran's original claim 
application; his STRs; private treatment records and medical 
examination reports dated in August 2003-November 2003 and 
January 2004-April 2004; a February 2004 letter from the 
veteran's treating physician; the veteran's Office of 
Personnel Management (OPM) application for disability 
retirement; and the veteran's certificate of enrollment in 
the Agent Orange Veteran Payment Program.

The additional evidence received since the July 2004 rating 
decision consists of an October 2006 letter from the veteran 
to Congressman J. S.; a February 2006 lay statement from the 
veteran; a March 2007 letter from the veteran's treating 
physician; a duplicate copy of the February 2004 letter from 
the veteran's treating physician; duplicate private treatment 
records dated in August 2003-November 2003 and January 2004-
April 2004; the veteran's testimony at a Travel Board hearing 
in July 2008; and SSA disability records.  

The Board finds that copies of the veteran's private medical 
records, the February 2004 letter from the veteran's treating 
physician, and private medical records submitted to the SSA 
are duplicates of evidence of record at the time of the July 
2004 rating decision by the RO.  Therefore, these records are 
not new and cannot form the basis to reopen the claim.

With respect to the additional statement submitted by the 
veteran and portions of the veteran's testimony at a July 
2008 Travel Board hearing, they are both cumulative of 
evidence that was previously of record.  In this regard, the 
veteran's statement and hearing testimony merely repeat and 
summarize his contentions that his current sarcoidosis was 
incurred during service and that while he never sought 
treatment, he experienced breathing problems during service.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  Where, as here, the determinative issue is one 
of medical diagnosis, competent medical evidence is required.  
Lay assertions are insufficient to reopen a claim under 38 
U.S.C.A. 
§ 5108; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

The Board also finds that the March 2007 letter from the 
veteran's treating physician, the October 2006 letter from 
the veteran to Congressman J.S., most of the veteran's July 
2008 Travel Board hearing testimony, and a disability report 
from the SSA provided since the July 2004 rating decision do 
not relate to an unestablished fact necessary to substantiate 
the claim and do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, the additional evidence do not show complaints 
of, or treatment for, sarcoidosis during service; the private 
medical records, letters, July 2008 Travel Board hearing 
testimony, and SSA disability report merely indicate 
treatment for current sarcoidosis, but do not support a 
finding that the veteran's current sarcoidosis was incurred 
in service decades earlier.  

Accordingly, the Board finds new and material evidence to 
reopen the claim for service connection for sarcoidosis has 
not been received.  The claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for sarcoidosis is not reopened.  The 
appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


